DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/25/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,107,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features have been recited in the issued patent. In other words, the current application is broader than the issued patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,734,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features have been recited in the issued patent. In other words, the current application is broader than the issued patent.
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 1, the claim recites “A machine-executable method”, however the disclosure did not specify whether the machine-executable method/instruction is physical medium or transitory medium. One of ordinary skill in the relevant art would understand that the term “machine-executable method/instructions” is to encompass propagated signals. Propagated signals are a form of energy. Energy is not one of the four categories of invention and therefore the claims are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore is not a composition of matter.
As per claims 2-7, they fail to resolve the deficiencies of claim 1 and thus non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 9,830,983 B1).
Regarding claim 1, Hara teaches a machine-executable method, comprising:
during a first stage (Fig. 7, T2), programming a first data portion into memory cells in a first-level cell mode; and
during a second stage (Fig. 7, T3), programming data comprising a second data portion into the memory cells in a second-level cell mode, based on a mapping between the first-level cell mode and the second-level cell mode, wherein the first-level cell mode is for storing a first number of bits per cell, the second-level cell mode is for storing a second number of bits per cell, the second number is greater than the first number, and the first number is greater than one;
wherein widths of state distributions for the memory cells in the first stage are not uniform (The state distributions for stage T2 is not a uniform distribution), and
wherein a total number of transition counts for all memory pages in the second-level cell mode does not exceed a maximum number of programming levels in the second-level cell mode ( The transition count for Upper and Middle Page data are 3 each, while the lower page data has 1 transition count, which the total is 7 and does not exceed the maximum number of programming levels for T3, which are 7 programming levels).
Regarding claim 3, Hara teaches the method of claim 1, comprising retrieving the mapping as a predetermined value stored in a data storage system (Fig. 7).
Regarding claim 4, Hara further teaches the method of claim 1, wherein for the first stage, programming the first data portion into the memory cells in the first-level cell mode causes providing a first set of significant bits for at least multiple pages of the memory cells, across a first voltage distribution having a first set of states, and wherein for the second stage, programming the data comprising the second data portion into the memory cells in the second-level cell mode causes providing a second set of significant bits for pages corresponding to the at least multiple pages associated with the first
stage, across a second voltage distribution having a second set of states (Fig. 7, at T2 providing a first set of significant bits for at least multiple pages of the memory cells, across a first voltage distribution having a first set of states. At T3, providing a second set of significant bits for pages corresponding to the at least multiple pages associated with the first stage across a second voltage distribution having a second set of states).
Regarding claim 5, Hara further teaches the method of claim 1, wherein the mapping is based on minimizing a voltage change of the memory cells from the first stage to the second stage while maintaining a balanced Gray code for the memory pages in the second-level cell mode, and wherein minimizing the voltage change comprises: determining a total voltage change caused by the second stage with respect to all the programming levels in the second-level cell mode; dividing the total voltage change by the maximum number of programming levels in the second-level cell mode; and determining that the divided total voltage satisfies a predetermined voltage range (Fig. 6, Fig. 7 and Col. 9 lines 2-68).
Regarding claim 6, Hara further teaches the method of claim 1, wherein a width of a state distribution in the memory cells during the first stage is different from a sum of widths of corresponding state distributions in the memory cells during the second stage (Fig. 7, the width state distribution for T2  is different from the sum width state distribution of memory cells at stage T3).
Regarding claim 7, Hara further teaches the method of claim 1, comprising: programming the memory cells in the first-level cell mode to provide a first voltage distribution having a first maximum voltage (Fig. 7, Maximum voltage of Vr4) ; and programming the memory cells in the second-level cell mode to provide a second voltage distribution having a second maximum voltage that is greater than the first maximum voltage (Fig. 7, second maximum voltage higher than Vr7).
Regarding claims 8 and 10-18, the claims have similar limitations as claims 1, 3-7 above. Therefore, the claims are rejected under the same grounds of rejection. 

Allowable Subject Matter
Claims 2, 9, 19 and 20 would be allowable if rewritten to overcome Double Patenting Rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824